Citation Nr: 0410073	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for 
subluxation of the right temporomandibular joint, post operative.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cardiovascular 
disease, including hypertension, claimed as secondary to the 
service-connected subluxation of the right temporomandibular 
joint, post operative.

3.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
hypertension and/or cardiovascular disease.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from September 1939 to December 
1945.

These matters come to the Board of Veterans' Appeals (Board) from 
a March 2002 rating decision of the VA Regional Office (RO), in 
which the RO denied entitlement to the benefits sought on appeal.  
In his March 2002 notice of disagreement the veteran indicated 
that he was appealing all of the issues addressed in the March 
2002 rating decision, which are shown on the title page.  The RO 
issued a statement of the case in August 2002 that included all of 
those issues.  In his February 2003 substantive appeal the veteran 
indicated that he was appealing the issue of the rating assigned 
for subluxation of the right temporomandibular joint, including 
the RO's failure to consider all applicable symptoms in 
determining the appropriate rating.  He did not then make clear 
his intention to appeal the remaining issues included in the 
statement of the case.  In a March 2003 statement, however, he 
clarified his intent regarding the scope of his appeal and stated 
that he was appealing the issues of the rating assigned for 
subluxation of the right temporomandibular joint as well as 
entitlement to compensation benefits for cardiovascular disease, 
either as secondary to the service-connected subluxation of the 
right temporomandibular joint or pursuant to 38 U.S.C.A. § 1151.  
The Board finds, therefore, that all three issues are currently on 
appeal.

In an April 1971 decision the Board denied entitlement to service 
connection for hypertension based on the disorder not having been 
incurred in service.  The veteran was notified of the April 1971 
decision, and that decision is final.  38 U.S.C. § 4004(b) (1970); 
38 C.F.R. § 19.104 (1971).  He again claimed entitlement to 
compensation benefits for hypertension, and asserted that the pain 
caused by the service-connected temporomandibular joint disorder 
had caused his elevated blood pressure.  He did not submit any 
medical evidence in support of that claim, and in a May 1982 
rating decision the RO determined that new and material evidence 
had not been submitted to reopen the claim for compensation 
benefits for hypertension.  The veteran was notified of the May 
1982 decision and did not appeal, and that decision is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1981).

In February 2001 the veteran again claimed entitlement to 
compensation benefits for hypertension, based on his elevated 
blood pressure having resulted from the pain and stress caused by 
the service-connected temporomandibular joint disorder.  In the 
March 2002 rating decision here on appeal the RO denied 
compensation benefits for cardiovascular disease, including 
hypertension, without addressing the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  Regardless of the RO's disposition of the issue, 
however, the Board is precluded from considering the substantive 
merits of the claim for compensation benefits in the absence of a 
finding that new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The 
Board finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
previously denied claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to compensation benefits for 
hypertension in May 1982, and that decision became final in the 
absence of an appeal.

2.  The evidence received subsequent to the May 1982 decision is 
new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether hypertension is secondary to a service-
connected disability, and it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSION OF LAW

The May 1982 rating decision in which the RO denied entitlement to 
compensation benefits for hypertension is final, new and material 
evidence has been submitted, and the claim is reopened.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
19.153 (1981); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation benefits 
for hypertension, and all of the resulting disabilities related to 
that disorder, because the pain and stress resulting from the 
temporomandibular joint disorder caused elevations in his blood 
pressure.

Development of the Claim

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  The VCAA left 
intact, however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the duty to 
assist provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  The 
regulation provides that for requests to reopen submitted prior to 
August 29, 2001 (the date of publication of the regulation), VA 
will notify the veteran of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA does 
not, however, have any duty to assist the veteran in developing 
evidence in support of his request to reopen the previously denied 
claim, if that request was submitted prior to August 29, 2001.  
For requests to reopen filed on or after August 29, 2001 (which 
does not include this claim), VA has a duty to inform the veteran 
of the evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new and 
material.  If VA determines that new and material evidence has 
been submitted and reopens the previously denied claim, VA is 
obligated to fully assist him in obtaining any evidence that may 
be relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2003); 
see also Paralyzed Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will also inform the 
veteran of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains to 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

The RO informed the veteran of the evidence needed to substantiate 
his claim in December 2001 by informing him of the provisions of 
the VCAA and the specific evidence required to substantiate his 
claim for compensation benefits.  The RO also informed him of the 
information and evidence that he was required to submit, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to his 
claim, and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  As 
an alternative, he could obtain the evidence and submit it to the 
RO.  The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was ultimately 
his responsibility to provide the evidence in support of his 
claim.  The Board finds, therefore, that VA has fulfilled its duty 
to inform the veteran of the evidence required to substantiate his 
claim.

As shown below, the Board finds that new and material evidence has 
been received to reopen the claim for compensation benefits for 
hypertension.  The Board also finds, however, that additional 
development is needed prior to consideration of the substantive 
merits of the claim.  The issue of entitlement to compensation 
benefits for hypertension, claimed as secondary to the service-
connected temporomandibular joint disorder, is remanded to the RO 
for completion of that development.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is filed 
within one year of the notice of decision.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1981).  If a claim of entitlement to 
compensation benefits has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration and, by 
itself or in connection with evidence previously considered, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).  New evidence may be 
found to be material if it provides "a more complete picture of 
the circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 Vet. App. 
209, 214 (1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim was initiated prior to August 
2001, his claim will be adjudicated by applying the law previously 
in effect.

Analysis

As previously stated, in the May 1982 rating decision the RO most 
recently denied entitlement to compensation benefits for 
hypertension.  The evidence of record at that time included the 
veteran's service medical records and VA treatment records.  The 
service medical records are silent for any complaints or clinical 
findings related to hypertension.  The records show, however, that 
the veteran incurred a subluxation of the right temporomandibular 
joint, for which service connection was granted in October 1947.

The medical evidence then of record shows that elevated blood 
pressure was initially detected in February 1969.  A VA 
examination in September 1977 revealed the right temporomandibular 
joint to be normal, with no crepitation sounds or pain on 
palpation.  In June 1978 the veteran began complaining of pain in 
the joint.  He received extensive dental treatment from January to 
June 1981, including extraction of most of his teeth.  In February 
1981 he reported having been unable to open his mouth wide without 
pain for 35 years.  Examination then revealed bilateral pterygoid 
spasms, severe crepitus on opening and closing the mouth, and 
subluxation, which were assessed as a probable torn meniscus in 
the right temporo-mandibular joint.  

An October 1981 VA hospital summary shows that the veteran then 
underwent the surgical correction of an anteriorly dislocating and 
reducing meniscus in the right temporomandibular joint.  His 
complaints leading up to the surgery were characterized as an 
acute exacerbation of a chronic problem in the joint, which was 
first documented in February 1981.  His medical history was 
significant for hypertension, controlled on medication, and three 
prior transient ischemic attacks.

The VA treatment records include references to the veteran having 
been treated for hypertension, but do not document any 
relationship between the hypertension and the temporomandibular 
joint disorder.

In statements beginning in November 1981 the veteran asserted 
that, prior to the October 1981 surgery, the pain and muscle 
spasms in the temporomandibular joint, and resulting stress, had 
caused elevations in his blood pressure, resulting in a stroke in 
November 1977.

The evidence received following the May 1982 rating decision 
includes a January 2001 private medical report in which the 
physician who conducted the surgery in October 1981 stated that, 
although the veteran had been asymptomatic following the October 
1981 surgery, he had recently developed myalgia and arthralgia in 
the joint.  He stated that the pain the veteran suffered had 
"direct impact" on his hypertension and cardiovascular status.

The RO provided the veteran a VA medical examination in January 
2002 in order to obtain a medical opinion on whether the service-
connected right temporo-mandibular joint disorder had caused or 
worsened the veteran's hypertension and cardiovascular disease.  
The examiner stated in a March 2002 report:

Hypertension may be adversely affected by additional stressors 
such as pain as noted in this veterans case.  His chronic 
discomfort from his jaw pain may cause an increase in his blood 
pressure.  This may also be affected by the veterans smoking and 
use of alcohol.

The Board finds that the January 2001 private medical report and 
the March 2002 report from the VA physician are new, in that the 
evidence of record in May 1982 did not include evidence of a 
possible nexus between the service-connected right 
temporomandibular joint disorder and cardiovascular disease.  The 
evidence is also material because it bears directly and 
substantially on the issue on appeal, that being whether the 
hypertension has been aggravated by the service-connected 
disability.  The Board finds, therefore, that evidence that is 
both new and material has been submitted, and the claim of 
entitlement to compensation benefits for cardiovascular disease, 
including hypertension, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cardiovascular disease, 
including hypertension, claimed as secondary to the service-
connected subluxation of the right temporomandibular joint, post 
operative, is reopened.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  "Disability" in this 
context is defined as impairment of earning capacity, including 
any additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by the 
service-connected disorder.  In other words, it is not necessary 
that an etiological relationship exist between the service-
connected disorder and the non-service connected disorder.  If a 
non-service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation for 
the degree of increased disability (but only that degree) over and 
above the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

In his February 2001 claim for compensation benefits the veteran 
stated that evidence that was relevant to his claims was included 
in his treatment records at the VA medical center (MC) in Hampton, 
Virginia.  His treatment records subsequent to January 1991 have 
not, however, been associated with the claims file.  For that 
reason the Board finds that remand of the case is required.

In addition, the RO obtained a VA medical opinion in March 2002 
indicating that chronic pain caused by the temporomandibular joint 
disability could aggravate the veteran's hypertension by causing 
an increase in his blood pressure.  The examiner also found, 
however, that the veteran's blood pressure was well controlled, 
and that smoking and alcohol use may have adversely affected his 
blood pressure.  It is not clear from the available evidence, 
therefore, whether the right temporomandibular joint pain, which 
the veteran reported to have begun in September 2000, has in fact 
caused a significant increase in the disability due to 
hypertension.  An additional opinion that is based on review of 
his VA treatment records should resolve this issue.

Accordingly, the case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for the temporomandibular 
joint disorder and/or cardiovascular disease since January 1991.  
After securing any necessary release, the RO should obtain copies 
of such records that are not in file.  Specifically, the RO should 
obtain the veteran's treatment records from the VAMC in Hampton, 
Virginia.  If the RO is not able to obtain the identified records, 
the claims file should be documented to that effect and the 
veteran so notified.

3.  After the development requested above has been completed to 
the extent possible, the RO should forward the veteran's claims 
file to a VA physician.  The RO should ask the physician to 
provide an opinion on whether any symptoms attributed to the 
service-connected right temporomandibular joint disorder have 
caused a significant increase in the disability due to 
cardiovascular disease, including hypertension.  That opinion 
should be based on review of the medical evidence of record and 
sound medical principles, and not on the veteran's reported 
history.  The physician should also provide the rationale for 
his/her opinion.

4.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran should be provided with a supplemental 
statement of the case and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals of r 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 


(continued on next page)

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



